Exhibit 10.5
 


AMENDMENT TO FIELD SERVICES AGREEMENT
 
This Amendment to Field Services Agreement (this “Amendment”) is entered into
effective as of the 15th day of August, 2006 (the “Effective Date”), by and
between TXU Electric Delivery Company, a Texas Corporation (“TXU ED”), and
InfrastruX Energy Services Group LP, a Delaware limited partnership (“IES”). TXU
ED and IES are also referred to herein individually as a “Party” and
collectively as the “Parties.”
 
RECITALS
 
WHEREAS, the Parties entered into that certain Field Services Agreement, dated
June 24, 2006 (as amended to date, the “Agreement”); and
 
WHEREAS, the Parties desire to amend a certain defined term set forth in the
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions herein set forth, the Parties agree as follows.
 
AGREEMENT
 
1. Amendment. The term “Oncor” shall be amended to read “TXUED” wherever it
occurs in the Agreement. The parties shall amend and restate the Agreement to
reflect only the provisions of this Amendment.
 
2. Full Force and Effect. Except as specifically amended and modified hereby,
the Agreement shall remain in full force and effect.
 
3. Counterparts. This Amendment may be executed in several counterparts, each of
which is an original and all of which constitute one and the same instrument.
 


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date. This Amendment shall not become effective as to either Party
unless and until executed by both Parties.
 


 

   
TXU ELECTRIC DELIVERY COMPANY
 
 
   
By:
/s/ James A. Greer
   
Name:
James A. Greer
   
Title:
    Vice President, Asset Management & Engineering
 



 


 

   
INFRASTRUX ENERGY SERVICES
GROUP LP
 
   
By:
InfrastruX Energy GP, LLC, its general partner
   
By:
InfrastruX Group, Inc., its member
   
By:
/s/ Michael T. Lennon
   
Name:
           Michael T. Lennon  






 
By:
TXU Asset Services Group Management LLC, its general partner
   
By:
/s/ James A. Greer
   
Name:
James A. Greer
   
Title:
    Senior Vice President
 



 
 
 